Citation Nr: 1646192	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  10-20 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to Service Connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), bipolar disorder, and other mood disorders.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

M. A. Macek, Associate Counsel



INTRODUCTION

The Veteran had active service in the United States Marine Corps from June 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) in New York, New York.  VA will notify the appellant if further action is required.


REMAND

The Board previously remanded the matter in May 2013 and February 2016 for evidentiary development.  Unfortunately, further development is necessary prior to the adjudication of the Appellant's claim for service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), bipolar disorder, and other mood disorders. In particular, the most recent examination raises unresolved questions as to whether the Veteran's psychiatric disabilities had pre-service origins.  

The Veteran has signs and symptoms of a current disability and there is pre-military evidence that this Veteran may have suffered from early manifestations of a potential mood disorder.  An acquired psychiatric disability was not shown in service, but was first diagnosed in May of 2008.  The examination revealed a diagnosis of PTSD and Bipolar II - depressed.  In April 2016, Dr. O. opined that the Veteran has a current diagnosis of Bipolar Disorder.  Dr. O. acknowledges the Veteran's positive childhood history of stressors and mentions the Veteran's reported symptomatology on entrance examination where he indicates experiencing night sweats, frequent indigestion, stomach, liver, and intestinal troubles, frequent trouble sleeping, depression or excessive worry, and difficulties with school studies or teachers.  Dr. O. opined that these pre-military symptoms suggest that the Veteran suffered from early manifestations of a potential mood disorder; specifically, the examiner opined that the Veteran's reports of irritability, anger, and sleep disturbances are likely due to his bipolar disorder.  The examiner suggests that "it would be speculation to opine as to whether or not these physiological complaints were a result of the claimed high anxiety/high stress as no medical diagnosis was rendered as no other markers are available."

The record does not contain sufficient information to make a decision on the Veteran's claim as and the Board lacks the medical expertise necessary to determine the nature and etiology of any pre-existing acquired psychiatric disorder.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Specifically, the Board requires an opinion concerning the Veteran's pre-service symptomatology, which the VA categorized as bipolar disorder, to determine whether the Veteran entered service with an acquired psychiatric disorder, and if so, whether there is clear and unmistakable evidence demonstrating that the injury or disease existed before acceptance and enrollment and that the condition clearly and unmistakably was not aggravated during service.  VA should provide an opinion upon remand.

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the examiner who conducted the April 2016 examination, including a copy of this REMAND and any pertinent evidence in Virtual VA or the Veterans Benefits Management System (VBMS) not already of record. 

The examiner should review the treatment records cited to in the Remand above that contain evidence that the Veteran was diagnosed at various times with several different psychiatric disorders.  The examiner should address these diagnoses and explain why the Veteran has or has not had these disorders since filing his 2008 claim.

In addition, the examiner should clarify the statement "current theories of bipolar disorder emphasize biological risk theories of causation (diathesis)
and that it is more likely than not that this Veteran's pre-military developmental stressors represent the causal stress linked to his bipolar disorder and (2) the Veteran's answers on his entrance exam represent
pre-military evidence of a mood disorder."

The examiner should provide an opinion, based on the record, for each psychiatric disorder the Veteran has or has had at any point since filing his 2008 claim, regarding:

(a) whether it is medically undebatable that the psychiatric disorder, including any bipolar disorder and mood disorder preexisted the Veteran's enlistment.  The examiner must point to specific instances in the record that support this opinion.

If the answer to (a) is yes, then the examiner should provide an opinion regarding:

(b) whether it is medically undebatable that any preexisting psychiatric disorder, including any bipolar disorder, was not permanently aggravated beyond its natural progression (i.e., worsened in service to a permanent degree beyond that what would be due to the natural progression of the disease) by the Veteran's active service.

If the examiner does not find that any diagnosed psychiatric disorder preexisted a qualifying period of service and was not aggravated by such service, the examiner should provide an opinion regarding:

(c) whether it is at least as likely as not (a 50 percent or greater probability) that any psychiatric disorder,  including any bipolar disorder, present since the Veteran's 2008 claim is otherwise etiologically related to an in-service injury, disease, or event.

A detailed rationale must be associated with every conclusion offered in the narrative portion of the examination report.  If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide reasons as to why such speculation would be required.

2. Upon completion of the above-directed development, re-adjudicate the Veteran's claim.  Should the claim remain denied, issue an appropriate supplemental statement of the case and return the matter to the Board for adjudication.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

